Citation Nr: 0021750	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for chronic otitis 
media, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
mastoiditis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
April 1954, from July 1957 to August 1957, from May 1963 to 
August 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claims 
seeking entitlement to an increased (compensable) ratings for 
mastoiditis and hearing loss of the left ear.  The appeal 
also arises from a July 1996 rating decision which denied the 
veteran's claim seeking entitlement to an increased rating 
for chronic otitis media from 10 percent disabling.  

By rating decision dated August 1997, the RO granted the 
veteran service connection for hearing loss of the right ear, 
with a noncompensable evaluation.  Accordingly, the issue in 
appellate status was changed to an increased (compensable) 
rating for bilateral hearing loss.  

The veteran's claim was initially before the Board in July 
1998, at which time it was remanded for additional 
development.  

The veteran has complained of ear infections, and, according 
to the report of the VA examination of January 2000, he has 
external ear infections that are the result of the hearing 
aids he uses for his service-connected hearing loss.  These 
circumstances raise a claim for a separate grant of service 
connection for otitis externa or other disability of the 
outer ear.  The RO should take appropriate action in response 
to this claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Neither the former criteria for evaluating hearing 
impairment and diseases of the ear, in effect when the 
veteran filed his claims for increased ratings, nor the 
revised criteria, which became effective June 10, 2000, are 
more favorable.

3.  The veteran has had three VA audiological evaluations - 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI and VI (a) in the 
Rating Schedule results in the designation of "I" for the 
right ear and "III" for the left ear; "II" for the right 
ear, and "II" for the left ear; and "II for the right ear, 
and "I" for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
0 percent (i.e., noncompensable).

4.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.

5.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  

6.  The veteran's otitis media and mastoiditis is manifested 
by suppuration.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Codes 
6100-6110 (old diagnostic criteria in effect prior to June 
10, 1999), 4.85, 4.86, Diagnostic Code 6100 (new diagnostic 
criteria in effect as of June 10, 1999).  

2.  The criteria for an increased rating from 10 percent for 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.87 (a), Diagnostic Code 6200 
(old diagnostic criteria in effect prior to June 10, 1999), 
4.87, Diagnostic Code 6200 (new diagnostic criteria in effect 
as of June 10, 1999).  

3.  The criteria for an increased (compensable) rating for 
mastoiditis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.87 (a), Diagnostic Code 6206 
(old diagnostic criteria in effect prior to June 10, 1999), 
4.87, Diagnostic Code 6200 (new diagnostic criteria in effect 
as of June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By a rating decision dated July 1980, the RO granted the 
veteran entitlement to service connection for mastoiditis and 
hearing loss of the left ear and assigned noncompensable 
evaluations for both disabilities.  The RO also granted the 
veteran entitlement to service connection for chronic otitis 
media and assigned a ten percent rating.  

The veteran underwent a speech and language evaluation by the 
VA in May 1995.  It was noted that the veteran failed a pure 
tone screening at 20 decibels for 1000 Hz, 2000 Hz, and 4000 
Hz for the left ear, and at 20 decibels for 2000 Hz and 4000 
Hz for the right ear.  The veteran remarked that due to 
perforated eardrums, he had drainage in his left ear.  

The veteran was seen at a private audiology clinic in June 
1995.  He reported excessive drainage from his ears most of 
the time.  Otoscopic evaluation revealed a greenish tint on 
both tympanic membranes.  The left tympanic membrane appeared 
to have a perforation.  It was noted that the veteran had 
essentially normal hearing sensitivity through 2000 Hz 
sloping to a high frequency sensorineural hearing loss in the 
right ear.  He had a moderate mixed hearing loss in the left 
ear.  His speech discrimination scores were excellent at the 
most comfortable loudness levels, bilaterally.  Tympanometry 
revealed a normal Type A tympanogram for the right ear.  

Dr. R. A. R. submitted copies of treatment records and 
letters from December 1995 and January 1996.  In December 
1995, it was noted that the veteran was having decreased 
hearing in his left ear along with purulent drainage.  
Impression was chronic otitis media.  Cortisporin drops were 
recommended.  In January 1996, it was noted that the veteran 
was having recurrent drainage from both ears, along with a 
little bit of pain in both ears.  Examination showed purulent 
drainage from both ears.  The left tympanic membrane was 
still perforated with yellow drainage.  The right tympanic 
membrane was intact, but there was yellowish drainage there.  
Assessment was chronic otitis media bilaterally.  
Ciprofloxacin and Tobradex drops were recommended for both 
ears.  

The veteran underwent a VA examination for his ears in July 
1996.  The veteran stated that he had recurrent ear 
infections and difficulty with balance when he had 
infections, especially on the left.  Examination showed that 
the auricle was normal.  The external auditory canal was 
widened on the left.  There was a perforation of the left 
tympanic membrane at 6 o'clock with significant scarring.  
The right tympanic membrane was also scarred, but no 
perforation.  The mastoid was not seen.  Active ear disease 
was present.  The examiner stated that the veteran had 
bilateral otitis media and otitis externa present, which 
seemed to be affecting his sense of balance.  Assessment was 
chronic recurrent otitis media and externa bilaterally with 
hearing loss bilaterally and history of perforation to the 
left tympanic membrane with continued perforation of the left 
tympanic membrane.  

The veteran was provided with a VA audiological examination 
in July 1996.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
55
75
LEFT

50
25
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone thresholds in decibels was 50 for the right 
ear and 48 for the left ear.  It was noted that the veteran 
had current drainage from the left ear and ear canal, and a 
sore right ear.  It was noted that the veteran had a history 
of ruptured tympanic membranes of both ears with middle ear 
infection.

The veteran presented testimony at an RO hearing in February 
1997, a transcript of which has been associated with the 
claims folder.  The veteran stated that the running of his 
ear was pretty constant and exuded pus.  He stated that there 
was an odor with it that made him sick to his stomach.  He 
stated that it cleared up for one or two days.  He testified 
that when he had flare-ups, it would last for maybe 4 to 5 
days, and then would clear up again.  He testified that it 
had gotten worse since he was examined in 1995.  He stated 
that the condition tended to cause him to lose his balance, 
making him fall.  He stated that he had to clean his hearing 
aids more often because of his infections.  He claimed 
service connection for his right ear hearing loss as 
secondary to his otitis media.  

The veteran was provided with a VA audiological examination 
in March 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
60
75
LEFT

60
50
50
80

The average pure tone thresholds in decibels was 55 for the 
right ear and 60 for the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and 96 percent in the left ear.  The veteran 
reported active infections in both ears since December 1996.  
He indicated that he was using drops without benefit.  The 
examiner noted that the veteran had obvious pathology in both 
ears with drainage.  The examiner noted that the veteran 
needed to be seen by a physician for a middle ear/external 
canal infection in both ears.  

The veteran underwent a VA examination for audio-ear disease 
in April 1997.  It was noted that the veteran had had three 
surgeries to his ears in 1975, 1976, and 1977.  The 
examiner's impression was that the veteran had a chronic ear 
infection which could have been consecutive to acoustic, to a 
blow, trauma, or ruptured eardrum from a loud noise during 
service and the drum may have healed with no hearing loss at 
that time, but had sustained surgery thereafter which was not 
successful.  The examiner noted that the veteran had 
increased hearing loss since some related to his age and some 
related to the status of his recurrent ear infection and 
tympanic membrane perforation.  

By a rating decision dated August 1997, the RO granted the 
veteran entitlement to service connection for hearing loss of 
the right ear as secondary to the service-connected 
disability of otitis media.  

Social Security Administration (SSA) records were received in 
August 1999.  Most of the records were either duplicates or 
did not relate to the veteran's ear disorders.  The veteran 
underwent a medical examination for disability determination 
in August 1996.  The examiner noted that the veteran was able 
to hear room conversation if he spoke directly to the veteran 
and could see his face.  It was noted that when the veteran 
took his hearing aids out, he was not able to read lips 
sufficiently to catch what the examiner was saying.  The 
examiner noted that the veteran had significant hearing loss 
based on room conversation tones in a very quiet room.  Under 
limitations summary, the examiner wrote that because of the 
veteran's variety of problems, his functional limitation was 
severe.  It was noted that the peripheral vascular disease, 
heart disease, and emphysema made it nearly impossible for 
him to do any kind of exertional activity.  It was noted that 
the veteran had difficulty interacting with others due to his 
limited speech and his hearing loss.  

The veteran underwent a VA audiological examination in 
December 1999.  It was noted that the veteran underwent an 
operation on the left ear for a patched eardrum 2 years 
prior.  The veteran thought that both ears were infected.  It 
was noted that he was treated one month prior.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
35
60
LEFT
30
50
40
60
80

Average for the right ear was 38.75, and average for the left 
ear was 52.5.  Speech recognition score could not be 
obtained, because part of the larynx was removed, and he 
could not speak louder than a whisper.  Diagnostic and 
clinical tests indicated normal to profound sloping, mixed 
hearing loss bilaterally.  Acoustic tympanometry indicated 
negative pressure, reduced compliance bilaterally with absent 
reflexes.  

The veteran underwent a VA examination for ear disease in 
January 2000.  The examiner stated that he had reviewed the 
claims file and that it showed that the veteran had chronic 
left ear infection.  It was noted that in 1988 the veteran 
had had  surgery on his left ear with a tympanic membrane 
graft on the left side, which did not work.  The veteran 
stated that he was still having drainage.  Examination of the 
veteran's claims file did not reveal any hearing loss, or a 
very mild loss, which was considered normal.  It was noted 
that the veteran was treated for infection.  

Examination showed that the veteran had in his right ear a 
narrowed ear canal with mucorrhea, mucus filling the whole 
ear canal.  The examiner commented that it was difficult to 
see the tympanic membrane.  The examiner commented that under 
the microscope he could see a redness of the tympanic 
membrane.  The examiner commented that he could not see any 
perforation, even under the microscope.  The examiner opined 
that the veteran's otitis was most likely due to external ear 
infection and irritation from a hearing aid that he had been 
wearing for the last 4 years.  The examiner noted that the 
left tympanic membrane showed redness and mucorrhea, and a 
split small perforation at the anterior inferior part of the 
tympanic membrane graft, where the drainage was coming from.  

The examiner concluded that both ears had chronic ear 
infection, mostly otitis media in the left ear, with 
otorrhea, which could have been related to his active 
service.  The examiner noted that it had been operated on 
also.  The examiner noted that the veteran wore hearing aids 
in both ears, and that the mastoid and auricles were normal.  
It was noted that the veteran did not have dizziness from his 
ears.  The examiner commented that the veteran had a chronic 
otitis media in the left ear with some otorrhea, provoking a 
conductive deafness added to the neurosensory hearing loss, 
which was age-related.  The examiner opined that the right 
ear was only a neurosensory hearing loss, which was age-
related and occupation related.  The examiner commented that 
the veteran should be compensated for his hearing loss with 
consideration that his neurosensory hearing loss was due to 
in both ears to his age and not to the chronic ear infection.  
The examiner commented that only the conductive component in 
the left ear was to be attributed to his middle ear disease 
in the left ear.  


Analysis

Relevant laws and regulations regarding the veteran's 
increased rating claims.

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a). See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
hearing loss, chronic otitis media, and mastoiditis are more 
severe then previously evaluated. See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  

The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).  It is noted that in its July 1998 
remand, the Board requested a copy of the SSA decision either 
granting or denying disability benefits along with copies of 
the medical records considered by the SSA.  In August 1999, 
the SSA submitted such medical records but did not submit a 
copy of their decision.  Given the fact that the August 1996 
examination for disability determination considered by SSA 
noted such a large number of disabilities in addition to the 
veteran's hearing loss (peripheral vascular disease, heart 
disease, emphysema, limited speech) which made the veteran's 
functional limitation severe, the Board finds that the 
veteran is not prejudiced by its review of the claim on the 
basis of the current record, without a copy of SSA's actual 
decision.  See Allday v. Brown, 7 Vet. App. 517, 530 (1995) 
(the duty to assist does not extend to seeking records that 
would make no difference in the outcome of this appeal).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999. See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85 - 4.87a (1999).  The RO 
applied the revised criteria in its evaluation of the 
veteran's compensable evaluation claim for bilateral hearing 
loss, chronic otitis media, and mastoiditis, and notified the 
veteran of its decision in a February 2000 supplemental 
statement of the case.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As the RO 
has considered the veteran's claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.


Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

Regarding the veteran's claim for an increased (compensable) 
rating for bilateral hearing loss, the pertinent regulatory 
amendments did not result in any substantive changes relevant 
to this appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical. See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Since the old 
and new set of rating criteria are essentially identical, it 
is determined that neither the old nor the new set of rating 
criteria are more favorable to the veteran's claim.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.  

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's 
or more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (1999).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo- Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's most recent VA audiological evaluation, in 
December 1999, the veteran had four-frequency averages for 
the right ear and left ear of 38.75 dB and 52.5 dB, 
respectively.  Speech recognition score could not be 
obtained, because part of the veteran's larynx had been 
removed, and he could not speak louder than a whisper.  
Application of these scores to table VI (a) results in 
designation of "I" for the right ear and "III" for the left 
ear.  When these designations of impaired efficiency are 
applied to table VII, the percentage evaluation for hearing 
impairment is zero percent, i.e., noncompensable, under 
Diagnostic Code 6100.

At the veteran's VA audiological evaluation in March 1997, 
the veteran had four-frequency averages for the right ear and 
left ear of 55 dB and 60 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 90 percent for the 
right ear and 96 percent in the left ear.  Application of 
these scores to table VI results in designation of "II" for 
the right ear and "II" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
off 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

At the veteran's VA audiological evaluation in July 1996, the 
veteran had four-frequency averages for the right ear and 
left ear of 50 dB and 48 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 88 percent for the 
right ear and 96 percent in the left ear.  Application of 
these scores to table VI results in designation of "II" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 0 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss. Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased (compensable) rating for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Entitlement to an increased rating for chronic otitis media, 
currently evaluated as 10 percent disabling.  

The RO has evaluated the appellant's service-connected 
chronic otitis media under Diagnostic Code 6200.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1999), 
including the rating criteria for evaluating otitis media 
under Diagnostic Code 6200.  This amendment was effective 
June 10, 1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).

Under the old diagnostic criteria, a 10 percent rating is 
assigned for otitis media, suppurative, chronic, during the 
continuance of the suppurative process.  38 C.F.R. § 4.87 
(a), Diagnostic Code 6200 (old diagnostic criteria in effect 
prior to June 10, 1999).  There is a note at the end of the 
section instructing that the 10 percent rating is to be 
combined with ratings for loss of hearing.    

Under the new diagnostic criteria, a 10 percent rating is 
assigned for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(new diagnostic criteria in effect as of  June 10, 1999).  
There is a note at the end of the section instructing that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull 
should be rated separately.   

Under the old diagnostic criteria, a 10 percent rating can be 
granted for chronic labyrinthitis, when moderate with 
tinnitus and occasional dizziness.  38 C.F.R. § 4.87 (a), 
Diagnostic Code 6204 (old diagnostic criteria in effect prior 
to June 10, 1999).  

Under the new diagnostic criteria, a 10 percent rating can be 
granted for peripheral vascular disorders when there is 
occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(new diagnostic criteria in effect as of June 10, 1999).  A 
note at the end of the section instructs that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  The note also instructs 
that hearing impairment or suppuration shall be separately 
rated and combined.  

The veteran's service-connected chronic otitis media is 
already rated as 10 percent disabling, which is the highest 
schedular evaluation available under both the old and new 
versions of Diagnostic Code 6200.  Accordingly, the veteran 
is not entitled to a higher rating than 10 percent under 
Diagnostic Code 6200.  

As the evidence does not show that the veteran has Meniere's 
syndrome, the veteran is not entitled to a higher rating when 
his disability is considered under both the old and new 
versions of Diagnostic Code 6205.  

It is noted that under the new diagnostic criteria of 
Diagnostic Code 6200, labyrinthitis is to be rated separately 
from otitis media.  However, the evidence does not show that 
the veteran is entitled to a separate rating under the old 
diagnostic criteria for labyrinthitis under Diagnostic Code 
6204 or the new diagnostic criteria for peripheral vascular 
disorder under Diagnostic Code 6204.  It is noted that the 
medical evidence does not show a diagnosis of labyrinthitis 
or of a peripheral vascular disorder.  While the veteran has 
described difficulty with balance and a VA examiner from July 
1996 noted that the veteran's otitis media seemed to be 
affecting his sense of balance, the VA examiner from January 
2000 noted that the veteran did not have dizziness as a 
result of his ear disorders.  Also, as noted above, the 
veteran has never been diagnosed with labyrinthitis or a 
peripheral vascular disorder.  Accordingly, the evidence does 
not show that the veteran is entitled to a separate rating 
for labyrinthitis under the old diagnostic criteria or for a 
peripheral vascular disorder under the new diagnostic 
criteria.  

However, the evidence shows that the veteran is entitled to a 
separate 10 percent rating for his otitis externa when his 
disability is rated under the old diagnostic criteria for 
diseases of the auditory canal in Diagnostic Code 6210.  A 10 
percent rating is to be assigned when there is swelling, dry 
and scaly or serous discharge, itching, requiring frequent 
and prolonged treatment.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the current level 
of the veteran's otitis media.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for otitis media must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Entitlement to an increased (compensable) rating for 
mastoiditis.  

The RO has evaluated the appellant's service-connected 
postoperative mastoiditis under Diagnostic Code 6206.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999), including the rating criteria for evaluating 
mastoiditis, which is now combined with suppurative otitis 
media under Diagnostic Code 6200.  Diagnostic Code 6206 no 
longer exists.  This amendment was effective June 10, 1999. 
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

Under the old diagnostic criteria, chronic mastoiditis is to 
be rated for impairment for hearing and suppuration.  
38 C.F.R. § 4.87 (a), Diagnostic Code 6206 (old diagnostic 
criteria in effect prior to June 10, 1999).  

Under the new diagnostic criteria, a 10 percent rating is 
assigned for mastoiditis, chronic suppurative otitis media, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(new diagnostic criteria in effect as of June 10, 1999).  
There is a note at the end of the section instructing that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull 
should b rated separately.   

The old diagnostic criteria instructs that the veteran's 
mastoiditis is to be rated for impairment of hearing and 
suppuration.  As noted above, the veteran is already service-
connected for both hearing loss and otitis media, and 
discussion of increased ratings for hearing loss and otitis 
media, including suppuration, was conducted in an earlier 
part of this decision.  Accordingly, the veteran is not 
entitled to an increased (compensable) rating for mastoiditis 
under the old diagnostic criteria.  

The new diagnostic criteria instructs that a 10 percent 
rating is for assignment for mastoiditis or otitis media.  
The diagnostic criteria does not allow for separate ratings 
for such disabilities.  As the veteran is already in receipt 
of a 10 percent rating for otitis media, he is not entitled 
to an increased (compensable) rating when his mastoiditis is 
evaluated under the new diagnostic criteria.  

Accordingly, under the criteria of Diagnostic Code 6200, 
effective June 10, 1999, and under the criteria of Diagnostic 
Code 6206, effective prior to June 10, 1999, and the 
provisions of 38 C.F.R. § 4.7, an increased (compensable) 
rating for mastoiditis is not warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's mastoiditis.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In summary, the Board finds that the veteran has not met the 
criteria, under either the new or old schedular criteria, for 
an increased (compenable) rating for mastoiditis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran's case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  While 
an August 1996 examiner opined that the veteran's functional 
limitation was severe, the examiner opined that such 
limitation was severe because of the veteran's variety of 
problems including peripheral vascular disease, heart 
disease, emphysema, limited speech, as well as hearing loss.

ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  

Entitlement to an increased rating for chronic otitis media 
from 10 percent is denied.  

Entitlement to an increased (compensable) rating for 
mastoiditis is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



